Case 7:20-cv-03403-KMK Document5 Filed 05/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DAVID BROOKS,
Petitioner, ~ 20-C'V-3642 (KMK)
-against- 20-CV-3403 (KMK)
KEYSER, ORDER
Respondent.

 

 

KENNETH M. KARAS, United States District Judge:

Petitioner David Brooks seeks immediate release from custody because of the COVID-19
pandemic. Because Petitioner filed a prior § 2254 petition raising the same claim, see Brooks v.
Keyser, No. 20-CV-3403, the Court accepted this new action (No. 20-CV-3642) as related,

Having examined this petition under 28 U.S.C. § 2254, the Court hereby ORDERS that:

The Court liberally construes this new petition as an amended petition in the 20-CV-3403
matter. See Ching v. United States, 298 F.3d 174, 175 (2d Cir. 2002), Littlejohn v. Artuz, 271
F.3d 360, 363 (2d Cir. 2001) (per curiam); see also 28 U.S.C. § 2242 (providing that a habeas
corpus petition “may be amended or supplemented as provided in the rules of procedure

applicable to civil actions”),

The Clerk of Court shall file the petition in 20-CV-3642 as an amended petition in the 20-
CV-3403 matter, and administratively close the 20-CV-3642 matter. A copy of this order shall

be filed in both actions.

 
Case 7:20-cv-03403-KMK Document5 Filed 05/15/20 Page 2 of 2

The Court’s prior order in the 20-CV-3403 matter (which directed Petitioner to
(1) submit a filing fee or IFP application, and (2) explain how he has exhausted his state

remedies, or why that exhaustion requirement should be excused here) remains in effect.

SO ORDERED,

Dated: May 15, 2020

ih
White Plains, New York 7? ! f (
ae A Alper te hag} my

KENNETHiM, KARAS
United States District Judge

 
